Exhibit 10.1

FOURTH AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into effective as of December 27, 2012 (the
“Effective Date”), by and among FLOTEK INDUSTRIES, INC., a corporation organized
under the laws of the State of Delaware (“Holdings”), CESI CHEMICAL, INC., a
corporation organized under the laws of Oklahoma (“CESI Chemical”), CESI
MANUFACTURING, LLC, a limited liability company formed under the laws of the
State of Oklahoma (“CESI Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a
corporation organized under the laws of the State of Texas (“MTI”), TELEDRIFT
COMPANY, a corporation organized under the laws of the State of Delaware
(“Teledrift”), TURBECO, INC., a corporation organized under the laws of the
State of Texas (“Turbeco”), USA PETROVALVE, INC., a corporation organized under
the laws of the State of Texas (“USA Petrovalve”; and together with Holdings,
CESI Chemical, CESI Manufacturing, MTI, Teledrift, and Turbeco, individually,
each a “Borrower” and jointly and severally, the “Borrowers”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Lender (as defined in the hereinafter defined
Credit Agreement) and as agent for the Lenders (in such capacity, “Agent”).

PRELIMINARY STATEMENTS

A. Borrowers, Lenders and the Agent are parties to that certain Revolving Credit
and Security Agreement dated September 23, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);

B. Borrower has advised the Agent and the Lenders that it desires to sell the
patents listed on Schedule A attached hereto (the “Subject Patents”) to
Halliburton Energy Services, Inc., a Delaware corporation, on or about the date
hereof, (the “Subject Transaction”);

C. Borrowers have requested that Agent (i) make certain amendments to the Credit
Agreement and (ii) consent to the Subject Transaction; and

D. Subject to the terms and conditions set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Agent and the Lenders are willing to (i) make such amendments to
the Credit Agreement and (ii) issue their consent to the Subject Transactions,
all as set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENT

2.01 Amendment to Section 1.2; Amendment of Certain Definitions. The following
definitions set forth in Section 1.2 of the Credit Agreement, are each hereby
amended and restated in their entirety to read as follows:

“Advances” shall mean and include the Revolving Advances, Letters of Credit and
Term Loan.

“Agreement” shall mean this Revolving Credit, Term Loan and Security Agreement,
as the same may be amended, restated, extended, supplemented or otherwise
modified from time to time.

“Fee Letter” shall mean that certain Amended and Restated Fee Letter, dated as
of the Fourth Amendment Effective Date, among Agent and the Borrowers, as the
same may be amended, restated, supplemented or modified from time to time.

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA of Holdings and its Subsidiaries on a
consolidated basis, minus Unfinanced Capital Expenditures made during such
period, minus cash taxes paid during such period, minus all cash distributions
and cash dividends made during such period to (b) all Senior Debt Payments
(excluding any payments in respect of (i) the Convertible Senior Unsecured Notes
issued by Holdings on February 14, 2008, at par, in an aggregate original
principal amount of $115,000,000 and (ii) the Convertible Senior Secured Notes
issued by Holdings on March 31, 2010, at par, in an aggregate original principal
amount of $36,000,000) during such period.

“Letter of Credit Sublimit” shall mean $10,000,000.

“Maximum Revolving Advance Amount” shall mean $50,000,000.

“Other Documents” shall mean, collectively, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, each Negative Pledge, the
Notes, the Fee Letter, the Questionnaire, any Collateral Assignment of
Acquisition Agreement, the Pledge Agreements, the Intellectual Property Security
Agreement, any Guaranty, any Guarantor Security Agreement, any Lender-Provided
Interest Rate Hedge, the Intercreditor Agreement, any lien subordination
agreements, and any and all other agreements, instruments and documents,
including guaranties, pledges, powers of attorney, consents, interest or
currency swap agreements or other similar agreements and all other writings
heretofore, now or hereafter executed by any Credit Party and/or delivered to
Agent or any Lender in respect of the transactions contemplated by this
Agreement (and shall include any amendment, restatement, renewal, supplement,
ratification, confirmation, reaffirmation or other modification of any of the
foregoing).

“Revolving Advances” shall mean Advances made other than Letters of Credit and
the Term Loan.



--------------------------------------------------------------------------------

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus the Applicable
Margin with respect to Eurodollar Rate Loans.

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus the amount of reserves (if any) established in accordance with
section 2.1(a)(y)(iv), minus (b) the sum of (i) the outstanding amount of
Advances (other than the Term Loan) plus (ii) all amounts due and owing to any
Borrower’s trade creditors which are sixty (60) days or more past due, plus
(iii) fees and expenses for which Borrowers are liable but which have not been
paid or charged to Borrowers’ Account, plus (iv) all other past due Indebtedness
(excluding trade payables) included in the calculation of clause (iii) above.

2.02 Amendments to Section 1.1. Effective as of the Effective Date, the
following definitions are added to Section 1.1 of the Credit Agreement in their
proper alphabetical order:

“Applicable Margin” for Revolving Advances and the Term Loan shall mean, for
(i) the period from the Fourth Amendment Date through and including April 30,
2013, the applicable percentage determined by reference to the following grid
based upon the Borrowers’ Undrawn Availability (rather than average Undrawn
Availability) on the Fourth Amendment Effective Date, after giving effect to all
Revolving Advances made on such date, and (ii) thereafter, a rate per annum
determined by reference to the following grid:

 

Level

  

Facility Usage

   Eurodollar
Rate Loans –
Revolving
Advances     Eurodollar
Rate Loans –
Term Loans     Base Rate
Loans –
Revolving
Advances     Base Rate
Loans –
Term Loans  

Level I

   If Average Undrawn Availability is greater than 35% of the Maximum Revolving
Advance Amount      1.50 %      2.00 %      0.50 %      1.00 % 

Level II

   If Average Undrawn Availability is greater than 25% but less than or equal to
35% of the Maximum Revolving Advance Amount      1.75 %      2.25 %      0.75 % 
    1.25 % 

Level III

   If Average Undrawn Availability is less than or equal to 25% of the Maximum
Revolving Advance Amount      2.00 %      2.50 %      1.00 %      1.50 % 



--------------------------------------------------------------------------------

Adjustments, if any, in the Applicable Margin shall be implemented quarterly, on
a prospective basis, based upon Agent’s calculation of the prior quarter’s
Average Undrawn Availability commencing on March 31, 2013 and continuing on the
last day of each fiscal quarter thereafter, effective as of the first day of the
second month in the fiscal quarter immediately following such applicable quarter
(i.e. May 1st, August 1st, September 1st and February 1st, as applicable). If an
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margin is to be implemented, that reduction shall be deferred until
the first day of the first fiscal month following the date on which such Event
of Default is waived or cured. Nothing set forth in this definition shall limit
the applicability of the Default Rate upon the occurrence and during the
continuance of an Event of Default.

If the Borrowers shall fail to deliver the financial statements, certificates
and/or other information required under Section 9.2 by the dates required
pursuant to such sections, each Applicable Margin shall be conclusively presumed
to equal the highest Applicable Margin specified in the pricing table set forth
above until the date of delivery of such financial statements, certificates
and/or other information, at which time the rate will be adjusted based upon the
Average Undrawn Availability reflected in such statements.

If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers or for any other reason, the Agent determines that
(a) the Average Undrawn Availability as previously calculated as of any
applicable date was inaccurate, and (b) a proper calculation of the Average
Undrawn Availability would have resulted in different pricing for any period,
then (i) if the proper calculation of the Average Undrawn Availability would
have resulted in higher pricing for such period, the Borrowers shall
automatically and retroactively be delegated to pay to the Agent, promptly upon
demand by the Agent, an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period; and (ii) if the proper calculation of the
Average Undrawn Availability would have resulted in lower pricing for such
period, Lenders shall have no obligation to repay interest or fees to the
Borrowers; provided, that, if as a result of any restatement or other event a
proper calculation of the Average Undrawn Availability would have resulted in
higher pricing for one or more periods and lower pricing for one or more other
periods (due to the shifting of income or expenses from one period to another
period or any similar reason), then the amount payable by the Borrowers pursuant
to clause (i) above shall be based upon the excess, if any, of the amount of
interest and fees that should have been paid for all applicable periods over the
amounts of interest and fees actually paid for such periods.

“Average Undrawn Availability” shall mean, for any fiscal quarter, the sum of
Borrower’s Undrawn Availability for each day during such quarter, divided by the
number of days in such quarter, as evidenced by the monthly Borrowing Base
Certificates delivered hereunder.

“Commitment Percentage” of any Lender shall mean the applicable percentage set
forth opposite such Lender’s name on Schedule 1.2(a) as to the Advances, as the
same may be adjusted upon any assignment by a Lender pursuant to Section 16.3(c)
or Section 16.3(d) hereof.



--------------------------------------------------------------------------------

“Contract Rate” shall mean, as applicable, the Revolving Interest Rate or the
Term Loan Rate.

“Eligible Equipment” shall mean and include with respect to each Borrower, all
such Equipment owned and held by such Borrower at one of Borrower’s locations in
the continental United States that (i) Agent, in its reasonable discretion,
deems to be eligible based on any credit or collateral considerations as agent
deems reasonable and appropriate from time to time and (ii) is subject to a
perfected, first priority security interest in favor of Agent, free of all Liens
of any Person other than Permitted Encumbrances.

“Fourth Amendment” shall mean that certain Fourth Amendment to Revolving Credit
and Security Agreement by and among the Borrowers and Agent, dated as of the
Fourth Amendment Effective Date.

“Fourth Amendment Effective Date” shall mean December 26, 2012.

“Maximum Loan Amount” shall mean $75,000,000 less repayments of the Term Loan.

“Note(s)” shall mean the Revolving Credit Note, the Term Note and any additional
promissory note evidencing the obligations under this agreement.

“Revolving Advance Commitment Percentage” of any Lender shall mean the
applicable percentage set forth opposite such Lender’s name on Schedule 1.2(a)
as to the Revolving Advances, and, as the same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or 16.3(d) hereof.

“Term Loan” shall mean the Advances made pursuant to Section 2.4 hereof.

“Term Loan Commitment Percentage” of any Lender shall mean the applicable
percentage set forth opposite such Lender’s name on Schedule 1.2(a) as to the
Term Loan, and, as the same may be adjusted upon any assignment by a Lender
pursuant to Section 16.3(c) or 16.3(d) hereof.

“Term Loan Rate” shall mean an interest rate per annum equal to (a) the sum of
the Alternate Base Rate plus the Applicable Margin with respect to Domestic Rate
Loans and (b) the sum of the Eurodollar Rate plus the Applicable Margin with
respect to Eurodollar Rate Loans.

“Term Note” shall mean, collectively, the promissory notes described in
Section 2.4 hereof.

2.03 Amendment to Section 1.2; Amendment of Certain Definitions. The definition
of “Note” set forth in Section 1.2 of the Credit Agreement, is hereby deleted.

2.04 Amendment to Section 2.1. Effective as of the date hereof, the first
sentence of Section 2.1(a) is hereby amended by adding “Revolving Advance”
directly preceding “Commitment Percentage”.



--------------------------------------------------------------------------------

2.05 Amendment to Section 2.1. Effective as of the date hereof,
Section 2.1(a)(y)(ii)(C) is hereby amended by deleting “$20,000,000” referenced
therein and adding “$30,000,000” in its place.

2.06 Amendment to Section 2.1. Effective as of the date hereof,
Section 2.1(a)(y)(iv) is hereby amended and restated in its entirety to read as
follows:

(iv) such reserves as Agent may deem proper and necessary in the exercise of its
Permitted Discretion from time to time, including, without limitation, a reserve
in an amount equal to the outstanding principal balance of all Senior
Convertible Notes which are not purchased or redeemed for permanent retirement
and cancellation on or about the Fourth Amendment Effective Date (the “Senior
Convertible Notes Reserve”), such Senior Convertible Notes Reserve to be
released in connection with the purchase or redemption of any such outstanding
Senior Convertible Notes on or about February 13, 2013;

2.07 Addition of Section 2.4. Effective as of the date hereof, the Credit
Agreement is hereby amended by addition a new section, Section 2.4, to read as
follows:

2.4. Term Loan. Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a Term Loan to Borrowers in the sum
equal to such Lender’s Term Loan Commitment Percentage of $25,000,000. The Term
Loan shall be advanced on the Closing Date and shall be, with respect to
principal, payable as follows, subject to acceleration upon the occurrence of an
Event of Default under this Agreement or termination of this Agreement:
(a) commencing February 1, 2013, and continuing on the first Business Day of
each and every calendar month thereafter, Borrowers shall pay to Agent equal
monthly payments of principal in the aggregate amount of $297,619.05 (which
amount has been agreed to by Borrowers and Lenders and based upon a seven year
principal amortization schedule) and (b) the entire outstanding principal
balance of this Term Loan, together with all accrued and unpaid interest, shall
be due and payable in full, in cash, on the last day of the Term, if not sooner,
by Borrowers; provided, however, if the principal amount of the Term Loan at any
time outstanding exceeds an amount equal to eighty-five percent (85%) of the
appraised net orderly liquidation value of Eligible Equipment (based on the most
recent NOLV Appraisal received by Agent), Borrowers shall immediately prepay,
upon request of Agent, the Term Loan in an amount sufficient to eliminate
excess. The Term Loan shall be evidenced by one or more secured promissory notes
(collectively, the “Term Note”) in substantially the form attached hereto as
Exhibit 2.4(a). The Term Loan may consist of Domestic Rate Loans or Eurodollar
Rate Loans, or a combination thereof, as Borrowing Agent may request. In the
event that Borrowers desire to obtain or extend a Eurodollar Rate Loan or to
convert a Domestic Rate Loan to a Eurodollar Rate Loan, Borrowing Agent shall
comply with the notification requirements set forth in Sections 2.2(b) and
(d) and the provisions of Sections 2.2(b) through (g) shall apply. Amounts
repaid under the Term Loan may not be reborrowed.

2.08 Amendment to Section 2.5. Effective as of the date hereof, Section 2.5 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

2.5. Maximum Advances. The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount or (b) the Formula Amount less, in each case, the aggregate Maximum
Undrawn Amount of all issued and outstanding Letters of Credit. The aggregate
balance of Advances outstanding at any time shall not exceed the Maximum Loan
Amount.



--------------------------------------------------------------------------------

2.09 Amendment to Section 2.6. Effective as of the date hereof, subsection
2.6(a) of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided. The Term Loan shall
be due and payable as provided in Section 2.4(a) hereof and in the Term Note,
subject to mandatory prepayments as herein provided.

2.10 Amendment to Section 2.12. Effective as of the date hereof, subsections
2.12(a) and (c) of the Credit Agreement are hereby amended to add “Revolving
Advance” directly preceding “Commitment Percentage” in each instance where used.

2.11 Amendment to Section 2.13. Effective as of the date hereof, subsections
2.13(a) and (b) of the Credit Agreement are hereby amended to add “Revolving
Advance” directly preceding “Commitment Percentage” in each instance where used.

2.12 Amendment to Section 2.20. Effective as of the date hereof, subsections
2.20(a), (b) and (c)(i) of the Credit Agreement are hereby amended and restated
in its entirety to read as follows:

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Advance Commitment Percentages of Lenders. The Term Loan
shall be advanced according to the Term Loan Commitment Percentages of Lenders.

(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Revolving Advance
Commitment Percentages of Lenders. Each payment (including each prepayment) by
any Borrower on account of the principal of and interest on the Term Note, shall
be made from or to, or applied to that portion of the Term Loan evidenced by the
Term Note pro rata according to the Term Loan Commitment Percentages of Lenders.
Except as expressly provided herein, all payments (including prepayments) to be
made by any Borrower on account of principal, interest and fees shall be made
without set off or counterclaim and shall be made to Agent on behalf of the
Lenders to the Payment Office, in each case on or prior to 1:00 p.m., in Dollars
and in immediately available funds.

(c) (i) Notwithstanding anything to the contrary contained in Sections 2.20(a)
and (b) hereof, commencing with the first Business Day following the Closing
Date, each borrowing of Revolving Advances shall be advanced by Agent and each
payment by Borrower on account of Revolving Advances shall be applied first to
those Revolving Advances advanced by Agent. On or before 1:00 p.m., on each
Settlement Date commencing with the first Settlement Date following the Closing
Date, Agent and Lenders shall make certain payments as follows: (I) if the
aggregate amount of new Revolving Advances made by Agent during the preceding
Week (if any) exceeds the aggregate amount of repayments applied to outstanding
Revolving Advances during such preceding Week, then each Lender shall provide
Agent with funds in an amount equal to its applicable Revolving Advance
Commitment Percentage of the difference between (w) such Revolving Advances and
(x) such repayments and (II) if the aggregate amount of repayments applied to
outstanding Revolving Advances during such Week exceeds the



--------------------------------------------------------------------------------

aggregate amount of new Revolving Advances made during such Week, then Agent
shall provide each Lender with funds in an amount equal to its applicable
Revolving Advance Commitment Percentage of the difference between (y) such
repayments and (z) such Revolving Advances.

2.13 Amendment to Section 2.21. Effective as of the date hereof, Section 2.21 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 2.21. Mandatory Prepayments.

(a) Subject to Section 4.3 hereof, when any Borrower sells or otherwise disposes
of any Collateral other than Inventory in the Ordinary Course of Business,
Borrowers shall repay the Advances in an amount equal to the net proceeds of
such sale (i.e., gross proceeds less the reasonable costs of such sales or other
dispositions), such repayments to be made promptly but in no event more than one
(1) Business Day following receipt of such net proceeds, and until the date of
payment, such proceeds shall be held in trust for Agent. The foregoing shall not
be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof. Such repayments shall be applied, (x) first, to the
outstanding principal installments of the Term Loan in the inverse order of the
maturities thereof and (y) second, to the outstanding Advances in such order as
Agent may determine, subject to Borrowers’ ability to reborrow Revolving
Advances in accordance with the terms hereof.

(b) In the event of any issuance or other incurrence of Indebtedness or Equity
Interests (including any capital contribution by Holdings, Borrowers or any of
their respective Subsidiaries), Borrowers shall, no later than one (1) Business
Day after the receipt by such Borrower, Holdings or any of their respective
Subsidiaries of (a) the cash proceeds from any such issuance or incurrence of
Indebtedness and (b) the net cash proceeds of any issuance of Equity Interests,
as the case may be, repay the Advances in an amount equal to such cash proceeds
or net cash proceeds, as applicable. Such repayments will be applied, (x) first,
to the outstanding principal installments of the Term Loan in the inverse order
of the maturities thereof and (y) second, to the outstanding Advances in such
order as Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof. The foregoing shall not
be deemed to be implied consent to any such issuance or incurrence of
Indebtedness or Equity Interest prohibited by the terms and conditions hereof.

(c) In the event that Borrowers, Holdings or any of their respective Affiliates
receives or is entitled to any refund, return or other repayment of the purchase
consideration paid under the Acquisition Agreement (or any portion thereof),
Borrowers shall cause all such amounts to be remitted directly to Agent (or, if
such amounts are nonetheless received by Borrowers, Holdings or any such
Affiliate, Borrowers shall, no later than one (1) Business Day after such
receipt, cause all such amounts to be remitted to Agent) for repayment of the
Obligations, until all Obligations have been indefeasibly paid in full. Such
repayments shall be applied, (x) first, to the outstanding principal
installments of the Term Loan in the inverse order of the maturities thereof and
(y) second, to the outstanding Advances in such order as Agent may determine,
subject to Borrowers’ ability to reborrow Revolving Advances in accordance with
the terms hereof. Notwithstanding the foregoing, payments received by Borrowers
pursuant to any escrow agreement executed in connection with an Acquisition
Agreement in respect of a breach by the sellers thereunder of any
representation, warranty, covenant or agreement set forth



--------------------------------------------------------------------------------

in or made by such sellers pursuant to such Acquisition Agreement, shall be
remitted to Agent and applied by Agent to the Revolving Advances, subject to
Borrowers’ ability to reborrow Revolving Advances in accordance with the terms
hereof.

2.14 Amendment to Section 2.22. Effective as of the date hereof, Section 2.22(a)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

(a) Borrowers shall apply the proceeds of Advances to (i) pay fees and expenses
relating to this transaction, (ii) finance Permitted Acquisitions, (iii) finance
Capital Expenditures permitted pursuant to the terms hereof, (iv) purchase or
redeem, for permanent retirement and cancellation, the Convertible Senior Notes
and (v) provide for its working capital needs and reimburse drawings under
Letters of Credit.

2.15 Amendment to Section 2.23. Effective as of the date hereof, Section 2.23(b)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

(b) Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Revolving
Advance Commitment Percentage or Term Loan Commitment Percentage, and no
Revolving Advance Commitment Percentage or Term Loan Commitment Percentage of
any Lender or any pro rata share of any Advances required to be advanced by any
Lender shall be increased as a result of such Lender Default. Amounts received
in respect of principal of any type of Advances shall be applied to reduce the
applicable Advances of each Lender (other than any Defaulting Lender) pro rata
based on the aggregate of the outstanding Advances of that type of all Lenders
at the time of such application; provided, that, Agent shall not be obligated to
transfer to a Defaulting Lender any payments received by Agent for the
Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder (including any principal, interest or fees).
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
Agent. Agent may hold and, in its discretion, re-lend to Borrower the amount of
such payments received or retained by it for the account of such Defaulting
Lender.

2.16 Amendment to Section 3.1. Effective as of the date hereof, Section 3.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 3.1 Interest. Interest on Advances shall be payable in arrears on the
first day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period. Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the month at a rate per annum equal to (i) with respect to Revolving Advances,
the applicable Revolving Interest Rate and (ii) with respect to the Term Loan,
the applicable Term Loan Rate (as applicable, the “Contract Rate”). Whenever,
subsequent to the date of this Agreement, the Alternate Base Rate is increased
or decreased, the applicable Contract Rate Revolving Interest Rate for Domestic
Rate Loans shall be similarly changed without notice or demand of any kind by an
amount equal to the amount of such change in the Alternate Base Rate during the
time such change or changes remain in effect. The Eurodollar Rate shall be
adjusted with respect to Eurodollar Rate Loans without notice or demand of any
kind on the effective date of any change in the Reserve Percentage as of such
effective date. Upon and after the occurrence of an Event of Default, and during
the continuation thereof, (i) at the option of Agent or at the direction of
Required Lenders, the Obligations other than Eurodollar Rate Loans shall bear
interest at the Revolving Interest Rate for



--------------------------------------------------------------------------------

Domestic Rate Loans plus two (2%) percent per annum and (ii) Eurodollar Rate
Loans shall bear interest at the Revolving Interest Rate for Eurodollar Rate
Loans plus two percent (2%) percent per annum (as applicable, the “Default
Rate”).

2.17 Amendment to Section 3.2. Effective as of the date hereof, the first
sentence of Section 3.2(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders in
accordance with their Revolving Advance Commitment Percentages, fees for each
Letter of Credit for the period from and excluding the date of issuance of same
to and including the date of expiration or termination, equal to the average
daily face amount of each outstanding Letter of Credit multiplied by two percent
(2.00%) per annum, such fees to be calculated on the basis of a 360-day year for
the actual number of days elapsed and to be payable quarterly in arrears on the
first day of each quarter and on the last day of the Term, and (y) to the
Issuer, a fronting fee of one quarter of one percent (0.25%) per annum, such
fees to be calculated on the basis of a 360-day year for the actual number of
days elapsed and to be payable quarterly in arrears on the first day of each
quarter and on the last day of the Term, together with any and all customary
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by the
Issuer and the Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder and shall reimburse
Agent for any and all reasonable and documented out-of-pocket fees and expenses,
if any, paid by Agent to the Issuer (all of the foregoing fees, the “Letter of
Credit Fees”).

2.18 Amendment to Section 4.3. Effective as of the date hereof, Section 4.3 of
the Credit Agreement is hereby amended by deleting “$500,000” and adding
“$1,000,000” in its place.

2.19 Amendment to Section 7.6. Effective as of the date hereof, Section 7.6 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 7.6 Capital Expenditures. Contract for, purchase or make any expenditure
or commitments for Capital Expenditures in any fiscal year thereafter, in an
aggregate amount in excess of $20,000,000. For purposes of this Section 7.6, the
amount of “lost in hole” revenue of Borrower shall be subtracted from the
amounts deemed or paid for Capital Expenditures.

2.20 Amendment to Section 7.21. Effective as of the date hereof, Section 7.21 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 7.21 Convertible Senior Notes. At any time, directly or indirectly, pay,
prepay, repurchase, redeem, retire or otherwise acquire, or make any payment on
account of any principal of, or premium payable in connection with the repayment
or redemption of the Convertible Senior Notes, except (a) regularly scheduled
cash payments of interest due and owing to Convertible Senior Lenders under the
Convertible Senior Notes, (b) on or about the Fourth Amendment Effective Date,
the purchase or redemption, for permanent retirement and cancellation, of
$50,000,000 of the Convertible Senior Notes, (c) in connection with the
permanent redemption, retirement, and cancellation of the Convertible Senior
Notes on or about February 13, 2013 and (c) as expressly permitted in writing by
Agent.



--------------------------------------------------------------------------------

2.21 Amendment to Section 9.9. Effective as of the date hereof, Section 9.9 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 9.9 Monthly Financial Statements. Furnish Agent for distribution to the
Lenders within thirty (30) days after the end of each fiscal month, an unaudited
balance sheet of Holdings and its Subsidiaries on a consolidated basis and
unaudited statements of income and stockholders’ equity and cash flow of
Holdings and its Subsidiaries on a consolidated basis reflecting results of
operations from the beginning of the fiscal year to the end of such calendar
month and for such month, prepared on a basis consistent with prior practices
and complete and correct in all material respects, subject to normal and
recurring year-end adjustments that individually and in the aggregate are not
material to the business of Holdings or its Subsidiaries. The reports shall be
accompanied by a Compliance Certificate.

2.22 Amendment to Section 13.1. Effective as of the date hereof, Section 13.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 13.1 Term. This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until December 26, 2017, unless sooner
terminated as herein provided.

2.23 Amendment to Section 16.2. Effective as of the date hereof, the first
sentence of subsection 16.2(b)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(i) increase the Revolving Advance Commitment Percentage, the Term Loan
Commitment Percentage, the maximum dollar commitment of any Lender or the
Maximum Revolving Advance Amount.

2.24 Amendment to Section 16.3. Effective as of the date hereof, subsection
16.3(c) of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:

Any Lender, with the consent of Agent and Borrowers (unless an Event of Default
or Default has occurred and is continuing, in which case no consent of the
Borrowers is required), which shall not be unreasonably withheld or delayed, may
sell, assign or transfer all or any part of its rights and obligations under or
relating to Revolving Advances and/or Term Loans under this Agreement and the
Other Documents to one or more additional banks or financial institutions and
one or more additional banks or financial institutions may commit to make
Advances hereunder (each a “Purchasing Lender”) in minimum amounts of not less
than $1,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party



--------------------------------------------------------------------------------

hereto and, to the extent provided in such Commitment Transfer Supplement, have
the rights and obligations of a Lender thereunder with a Revolving Advance
Commitment Percentage and/or Term Loan Commitment Percentage as set forth
therein, and (ii) the transferor Lender thereunder shall, to the extent provided
in such Commitment Transfer Supplement, be released from its obligations under
this Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Advance Commitment Percentages and/or Term Loan Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Agreement and the Other
Documents. Each Borrower hereby consents to the addition of such Purchasing
Lender and the resulting adjustment of the Revolving Advance Commitment
Percentages and/or Term Loan Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.

2.25 Amendment to Section 16.3. Effective as of the date hereof, the first
sentence of subsection 16.3(d) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

Any Lender, with the consent of Agent which shall not be unreasonably withheld
or delayed, may directly or indirectly sell, assign or transfer all or any
portion of its rights and obligations under or relating to Revolving Advances
and/or Term Loan under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered, serviced or managed by the assigning Lender
or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.

2.26 Addition of Schedule 1.2(a). The Credit Agreement is hereby amended by
adding thereto an Schedule 1.2(a) in the form attached hereto as Schedule 1.2(a)
– Lenders’ Commitments.

2.27 Addition of Exhibit 2.4. The Credit Agreement is hereby amended by adding
thereto an Exhibit 2.4 in the form attached hereto as Exhibit 2.4.



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT; POST-CLOSING OBLIGATIONS

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by the Agent:

(a) The Agent shall have received the following documents or items, each in form
and substance satisfactory to the Agent and its legal counsel:

(i) this Amendment duly executed by each Borrower;

(ii) that certain Amended and Restated Revolving Credit Note in the original
principal amount of $50,000,000 duly executed by Borrowers;

(iii) that certain Term Note in the original principal amount of $25,000,000
duly executed by Borrowers;

(iv) evidence that each document (including any Uniform Commercial Code
financing statement) required by the Credit Agreement, any related agreement or
under law or reasonably requested by the Agent to be filed, registered or
recorded in order to create, in favor of Agent, a perfected security interest in
or lien upon the Collateral shall have been properly filed, registered or
recorded in each jurisdiction in which the filing, registration or recordation
thereof is so required or requested, and Agent shall have received an
acknowledgment copy, or other evidence satisfactory to it, of each such filing,
registration or recordation and satisfactory evidence of the payment of any
necessary fee, tax or expense relating thereto;

(v) the Consent, Ratification and Release, as attached to this Amendment, duly
executed by each Guarantor;

(vi) the executed legal opinion of (i) Doherty & Doherty LLP and (ii) Crowe &
Dunlevy PC, in each case, in form and substance satisfactory to Agent, which
opinions shall cover such matters incident to the transactions contemplated by
this Amendment, the Revolving Credit Note, the Other Documents, and related
agreements as Agent may reasonably require and Borrowers hereby authorize and
direct such counsel to deliver such opinions to Agent and Lenders; and

(vii) all other documents Agent may reasonably request with respect to any
matter relevant to this Amendment or the transaction contemplated hereby;

(b) (i) No litigation, investigation or proceeding before or by any arbitrator
or Governmental Body shall be continuing or threatened against any Credit Party
or against the officers or directors of any Credit Party (A) in connection with
this Amendment, the Other Documents or any of the transactions contemplated
thereby and which, in the reasonable opinion of Agent, is deemed material or
(B) which could, in the reasonable opinion of Agent, have a Material Adverse
Effect; and (ii) no injunction, writ, restraining order or other order of any
nature materially adverse to any Credit Party or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;

(c) (i) since December 31, 2011, there shall not have occurred any event,
condition or state of facts which could reasonably be expected to have a
Material Adverse Effect and (ii) no representations made or information supplied
to Agent or Lenders shall have been proven to be inaccurate or misleading in any
material respect;



--------------------------------------------------------------------------------

(d) Borrowers shall have Undrawn Availability of at least $15,000,000, as
evidenced by a Borrowing Base Certificate satisfactory to Agent in is sole
discretion;

(e) The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof; and

(f) No Default or Event of Default shall have occurred and be continuing.

ARTICLE IV

LIMITED CONSENT; NO WAIVER

4.01 Limited Consent. Subject to the satisfaction of the conditions set forth in
Article III above and the immediately succeeding sentence, the Agent and the
Lenders hereby consent to the Subject Transaction and, solely with respect to
the Subject Transaction, hereby waive compliance by Borrower with any provisions
of the Credit Agreement and the Other Documents that would otherwise prohibit
the Subject Transaction. Agent’s and the Lenders’ consent to the Subject
Transaction is given solely to the extent that all proceeds of the Subject
Transaction are remitted to Agent to be applied pursuant to Section 2.21 of the
Credit Agreement. Upon consummation of the Subject Transactions, Agent’s Liens
in the Subject Patents shall be deemed automatically released and terminated.

4.02 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and the Agent or any Lender,
and the failure of the Agent or any Lender at any time or times hereafter to
require strict performance by any Borrower of any provision thereof shall not
waive, affect or diminish any right of the Agent to thereafter demand strict
compliance therewith. The Agent and each Lender hereby reserves all rights
granted under the Credit Agreement, the Other Documents, this Amendment and any
other contract or instrument between any Borrower, Lenders and the Agent.

ARTICLE V

RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

5.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Other Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
and the Other Documents are ratified and confirmed and shall continue in full
force and effect. Each Borrower hereby agrees that all liens and security
interest securing payment of the Obligations under the Credit Agreement are
hereby collectively renewed, ratified and brought forward as security for the
payment and performance of the Obligations. Each Borrower and the Agent agree
that the Credit Agreement and the Other Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

5.02 Representations and Warranties with respect to Other Documents. Each
Borrower hereby represents and warrants to the Agent that (a) the execution,
delivery and performance of this Amendment and any and all Other Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Borrower and will not violate the



--------------------------------------------------------------------------------

Articles or Certificate of Incorporation or By-Laws or the Certificate of
Formation or Operating Agreement of any Borrower; (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and the Other
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by the Agent; and (d) each Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents, as amended hereby.

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by the Agent or any closing shall affect the
representations and warranties or the right of the Agent to rely upon them.

6.02 Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

6.03 Expenses of the Agent. Each Borrower jointly and severally agrees to pay on
demand all reasonable costs and expenses incurred by the Agent in connection
with any and all amendments, modifications, and supplements to the Other
Documents, including, without limitation, the costs and fees of the Agent’s
legal counsel, and all costs and expenses incurred by the Agent in connection
with the enforcement or preservation of any rights under the Credit Agreement,
as amended hereby, or any Other Documents, including, without, limitation, the
costs and fees of the Agent’s legal counsel.

6.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, Lenders and each Borrower and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

6.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

6.07 Effect of Waiver. No consent or waiver, express or implied, by Lenders or
the Agent to or for any breach of or deviation from any covenant or condition by
any Borrower shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

6.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.



--------------------------------------------------------------------------------

6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

6.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS AND THE
AGENT.

6.11 Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT AND LENDERS TO
SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS AND THE AGENT.
EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
LENDERS, THE AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
LENDERS AND THE AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS AND THE AGENT TO SUCH BORROWER
UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

BORROWERS: FLOTEK INDUSTRIES, INC. By:  

 

Name:   Title:   CESI CHEMICAL, INC. By:  

 

Name:   Title:   CESI MANUFACTURING, LLC By:  

 

Name:   Title:   MATERIAL TRANSLOGISTICS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

TELEDRIFT COMPANY By:  

 

Name:   Title:   TURBECO, INC., By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

AGENT AND LENDER: PNC BANK, NATIONAL ASSOCIATION By:  

 

Name:   Anita Inkollu Title:   Vice President



--------------------------------------------------------------------------------

CONSENT, RATIFICATION AND RELEASE

Each of the undersigned hereby consents to the terms of the Fourth Amendment to
Revolving Credit and Security Agreement dated as of December 27, 2012 by and
among by and among Flotek Industries, Inc., CESI Chemical, Inc., CESI
Manufacturing, LLC, Material Translogistics, Inc., Teledrift Company, Turbeco,
Inc., USA Petrovalve, Inc. and PNC Bank, National Association, as Agent and as a
Lender (the “Amendment”), confirms and ratifies the terms of that certain
Guaranty dated as of September 23, 2011 executed by each of the undersigned in
favor of Agent and the other Lenders. Each of the undersigned acknowledges that
its Guaranty is in full force and effect and ratifies the same, acknowledges
that such undersigned has no defense, counterclaim, set-off or any other claim
to diminish such undersigned’s liability under such documents, that such
undersigned’s consent is not required to the effectiveness of the within and
foregoing Amendment, and that no consent by any such undersigned is required for
the effectiveness of any future amendment, modification, forbearance or other
action with respect to the Obligations, the Collateral, or any of the Other
Documents. EACH OF THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THE AMENDMENT AND THIS CONSENT ARE EXECUTED, WHICH EACH SUCH
UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST AGENT, DOCUMENTATION AGENT OR ANY
LENDER, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE REVOLVING CREDIT
AND SECURITY AGREEMENT, AS AMENDED BY THE AMENDMENT, OR THE OTHER DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THE AMENDMENT AND THIS CONSENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]



--------------------------------------------------------------------------------

GUARANTORS: FLOTEK PAYMASTER, INC. By:  

 

Name:   Title:   PADKO INTERNATIONAL INCORPORATED By:  

 

Name:   Title:   PETROVALVE, INC. By:  

 

Name:   Title:   FLOTEK INTERNATIONAL, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1.2(a)

Lender Commitments

 

Lender

   Commitment
Amount      Revolving
Advance
Commitment
Percentage     Term Loan
Commitment
Percentage     Commitment
Percentage  

PNC BANK, NATIONAL ASSOCIATION

   $ 75,000,000         100.00 %      100.00 %      100.00 %    

 

 

    

 

 

   

 

 

   

 

 

 

Total

   $ 75,000,000         100 %      0. %      100 %    

 

 

    

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule A

 

1. United States Patent No. 6,676,215 (B2), entitled DOWNHOLE SEPARATOR AND
METHOD, filed September 6, 2002, having Application Serial Number 10/236,348,
and issued on July 13, 2004;

 

2. Canadian Patent No.2,497,929 (C), entitled DOWNHOLE SEPARATOR AND METHOD,
having a priority date of September 6, 2002;

 

3. Australian Patent No. 2003278716 (B2), entitled DOWNHOLE SEPARATOR AND
METHOD, having a priority date of September 6, 2002;

 

4. Chinese Patent No. 1327108 (C), entitled DOWNHOLE SEPARATOR AND METHOD,
having a priority date of September 6, 2002; and

 

5. Eurasian Patent No. 007040, entitled DOWNHOLE SEPARATOR AND METHOD, having a
filing date of August 20, 2003;